Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/27/21 has been entered.

Claim Status
2.	Claims 1-6 and 25-36 have currently been amended.

Claim Objections
3.	Claims 3, 27, and 33 are objected to because of the following informalities:  
Each claim appears to have been inadvertently concluded with a comma and should be concluded with a period.
Appropriate correction is required.

Double Patenting
4.           	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claims because the examined application claim is either anticipated by, or would have been obvious over, the reference claims.  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
5.	Claims 1-5, 25-29, and 31-35 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5, 7-11, and 13-17, respectively of U.S. Patent No. 9,521,040, hereinafter ‘040, in view of Vergara et al (US 10,158,529), hereinafter ‘529. It would have been obvious for one of ordinary skill in the art to be motivated to take the segments of ‘040, combined with those of col. 4, lines 60-67 and col. 6, lines 46-58 of ‘529, and submit a patent application including limitations from ‘040, applied in a more narrow state (as disclosed in the current instant application), in order to apply obtain a patent with less narrowly claimed limitations, as opposed to those claimed in independent claims 1, 7, and 13 and dependent claims 2-5, 8-11, and 14-17 of ‘040. Although the conflicting claims are not identical, they are not patentably distinct from each other because all limitations recited in claims 1-5, 25-29, and 31-35 of the instant application are encompassed by limitations recited in claims 1-5, 7-11, and 13-17 of ‘040, as disclosed below:


Instant Application 16/222,890


Patent No. US 9,521,040


Claim 1:  

A method for providing dynamic configuration hierarchies, the method comprising: 

storing a first version and a second version of a resource provided by a server computing device; automatically providing, with an application server, first annotations indicating version information for the first version of the resource and second annotations indicating version information for the second version of the resource; scanning class 




receiving a first request to access the resource; determining that the first request is permitted to access the first version of the resource; validating version configurations of the resource, with the application server, using the class metadata from the repository in response to receiving the first request to access the resource; matching the first request the first version of the resource; performing, based on the matching the first request to the first version of the resource, an update on at least a portion of the class metadata in the repository corresponding to an operation on the first version of the resource; and providing the updated first version of the resource.





2. (Currently Amended) The method of claim 1. wherein the class metadata is scanned through a representational state transfer (REST) style application programming interface (API) that is generic 16/222,8902for multiple resource types, and wherein the different configurations include different version requirements.  

3. (Currently Amended) The method of claim 1. wherein the application server and the server computing device are both part of an on-demand services environment.


4. (Currently Amended) The method of claim 3. wherein the on-demand services environment comprises a multitenant database environment.  


5. (Currently Amended) The method of claim 1, wherein the scanning, storing and validating is utilized for all domain objects defined in a scan directory.


25. (Currently Amended) A non-transitory computer-readable 

automatically provide, with an application server, first annotations indicating version information for the first version of the resourc



wherein the API is invoked 16/222,8903using a transport protocol verb, wherein the resource is either a top-level object or a non-top-level object and versions are specific to either top-level objects or to non-top-level objects, and wherein the class metadata includes at least the version information; 

store the class metadata in a repository in a hardware storage device; receive a first request to access the resource; determine that the first request is permitted to access the first version of the 


match the first request the first version of the resource; perform, based on the matching the first request to the first version of the resource, an update on at least a portion of the class metadata in the repository corresponding to an operation on the first version of the resource; and provide the updated first version of the resource.  

26. (Currently Amended) The non-transitory computer-readable medium of claim 25, wherein the class metadata is scanned through a representational state transfer (REST) style application programming interface (API) that is generic for multiple resource types, and wherein the different configurations include different version requirements.  

27. (Currently Amended) The non-transitory computer-readable medium of claim 25, wherein the application server and the server computing device are both part of 

28. (Currently Amended) The non-transitory computer-readable medium of claim 27, wherein the on-demand services environment comprises a multitenant database environment.  

29. (Currently Amended) The non-transitory computer-readable medium of claim 25, wherein the scanning, storing and validating is utilized for all domain objects defined in a scan directory.



31. (Currently Amended) A system comprising: a memory system; one or more hardware processing devices coupled with the memory system, the one or more hardware processing devices configurable to store a first version and a second version of a resource provided by a server computing device; 






automatically provide first annotations indicating version information for the first version of 



wherein the API is invoked using a transport protocol verb, 
wherein the resource is either a top-level object or a non-top-level object and versions are specific to either top-level objects or to non-top-level objects, and wherein the class metadata includes at least the version information; store the class metadata in a repository in a hardware storage device, validate version configurations of the resource, with the application server, using the class metadata from the repository in response to receiving the first request to access the resource; match the first request, the first version of the resource; perform, 

based on the matching the first request to the first version of the resource, an update on at least a portion of the class metadata in the repository corresponding to an operation on the first version of  the resource, and 16/222,8905provide the updated first version of the resource.  












































32. (Currently Amended) The system of claim 31. wherein the class metadata is scanned through a representational state transfer (REST) style application programming interface (API) that is generic for multiple resource types, and wherein the different configurations include different version requirements.  




33. (Currently Amended) The system of claim 31. wherein the application server and the server computing device are both part of an on-demand services environment.



34. (Currently Amended) The system of claim 33, wherein the on-demand services environment comprises a multitenant database environment.  


35. (Currently Amended) The system of claim 31. wherein the scanning, 

Claim 1:  

A method for providing dynamic configuration hierarchies, the method comprising: 




automatically providing, with an application server, annotations indicating version information for a resource provided by a server computing device; 

scanning class metadata for the resource including at least the version information by checking to determine that new fields for each resource are only accessible via an application program interface (API) version that corresponds to introduction of the new fields, and that fields that are deprecated are not accessible via API versions after a designated API version; storing the class metadata in a repository; validating version configuration, with the application server, using the class metadata from the repository in response to 




receiving a request to access the resource.












2. The method of claim 1 wherein the class metadata is scanned through a representational state transfer (REST) style application programming interface (API) that is generic for multiple resource types. 


3. The method of claim 1 wherein the application server and the server computing device are both part of an on-demand services environment. 

4. The method of claim 3 wherein the on-demand services environment comprises a multitenant database environment. 
 
5. The method of claim 1 wherein the scanning, storing and validating is utilized for all domain objects defined in a scan directory. 

13. A non-transitory computer-readable medium having instruction 


automatically providing, with an application server, annotations indicating version information for a resource provided by a server computing device; scanning class metadata for the resource including at least the version information by checking to determine that new fields for each resource are only accessible via an application program interface (API) version that corresponds to introduction of the new fields, and 








that fields that are deprecated are not accessible via API versions after a designated API version; storing the 
    






14. The computer-readable medium of claim 13 wherein the class metadata is scanned through a representational state transfer (REST) style application programming interface (API) that is generic for multiple resource types. 


15. The computer-readable medium of claim 13 wherein the application server and the server computing device are both part of an on-demand services environment. 


16. The computer-readable medium of claim 15 wherein the on-demand services environment comprises a multitenant database environment. 

17. The computer-readable medium of claim 13 wherein the scanning, storing and validating is utilized for all domain objects defined in a scan directory. 

7. A system having one or more hardware processing components configured to have access to at least one memory device, the system comprising: a controller, provided by the one or more hardware processing components, to handle method for a supported resource, the supported resource provided by a server computing device, 

Claim 1:
automatically providing, with an application server, annotations indicating version information for a resource provided by a server computing device; scanning class metadata for the resource including 









that fields that are deprecated are not accessible via API versions after a designated API version; storing the class metadata in a repository; validating version configuration, with the application server, using the class metadata from the repository in response to receiving a request to access the resource.








 
8. The system of claim 7 wherein the class metadata is scanned through a representational state transfer (REST) style application programming interface (API) that is generic for multiple resource types. 



9. The system of claim 7 wherein the controller, service component, version validator and resource repository are all part of an on-demand services environment. 
 
10. The system of claim 9 wherein the on-demand services environment comprises a multitenant database environment. 
    
11. The system of claim 7 wherein the scanning, storing and validating is 
















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy A. Scott whose telephone number is (571) 272-3797. The examiner can normally be reached on Monday-Thursday 7:30 am-5:00 pm, second Fridays 7:30 am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Luu Pham can be reached on (571) 270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 


/RANDY A SCOTT/Primary Examiner, Art Unit 2439                                                                                                                                                                                                        20220112